IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-69,724-01


EX PARTE RAMON HERNANDEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 2002CR1613-W1 IN THE 175TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  Hervey, J., not participating.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On October 9, 2002, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Hernandez v. State, No. AP-74,451
(Tex. Crim. App. March 23, 2005) (not designated for publication).
	Applicant presents twelve allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held, and the
trial judge entered findings of fact and conclusions of law.  The trial court recommended that
relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judges's recommendation and adopt the trial judge's findings and
conclusions with the following exception: Findings of Fact and Conclusions of Law on
Applicant's Ground For Review (l).  Based upon the trial judges's findings and conclusions
and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 10TH DAY OF SEPTEMBER, 2008.

Do Not Publish